Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 01/05/2021.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers , “IseHarvest: TCP packet data re-assembler framework for network traffic content”, 2008, Master Thesis, Iowa State University, 48 pages, in view of Bachmann et al., US Pat. No. US9307442B2. 
As per Claim 1: Eilers discloses, 
1.  A method for optimization of data by a networking device, the method comprising:
Regarding,
receiving, from a server, a data packet including data for use with an application executable in a web browser at an external device (Received by Figure 1, p. 3, Figure 2, Figure 3, p. 7, where an external device is as a Client computer shown in Figure 7, p. 20) 
See Figure 9, p. 27, a web browser receives data packets that displays a webpage downloaded from a server/website via a network device (seen in line 2, p. 16))
Regarding, 
extracting data from the data packet (Figure 1, p. 3); identifying a type of the extracted data(See Figure 1, HTML or CSS. See Sec. 3.2.3, Re-linking, start p. 25);
See sec. 3.2.2, start at p. 21,
extraction from the corresponding network packets. This includes identifying the data packets, identifying the corresponding output, un-segmenting the data, and decompressing the data files to enable them to be easily read by a user when reconstructed.”
Regarding, 
performing [optimization] of the extracted data based on the identified type of the extracted data and generating optimized data based on the optimization 
P. 24, full paragraph, start from line 3, the extracted data as such “data files”, and optimized data as un-chunking fragmented, un-fragmented; and see p. 26, last three lines, “This requires IseHarvest to modify any HTML or CSS files on the fly to allow the complete web page to be viewed. If links were not modified or redirected, then the browser would attempt to download all data from that original web page to view the website”
Thus, Eilers performs a correction on a link on the type data is identified as HTML and CSS, regenerate the link, but does not make specific on optimization.
Regarding,
reconstructing the data packet to include the optimized data (See p. 29, sec. 3.2.4, Framework, “in addition to performing HTTP reconstruction”.  See p. 38, refer to “re-assemble HTTP traffic”. See Relink ); and transmitting, to the external device, the reconstructed data packet (See page 26, “This can represent a problem however, because the intent of IseHarvest is to allow a third party to view as much of a websites as possible without directly communicating with the web server that hosts a specified web page, to see
everything that the target sees in a sense. This requires IseHarvest to modify any HTML or CSS files on the fly to allow the complete web page to be viewed.”. See p. 38, chapter 5, second para. “reconstruct complete data into viable documents, videos and web pages, re-link HTML and CSS pages to allow local viewing,” )
Those above cites have the means of reconstruction data packets and transmission to a computer.

Eilers does not make specifics on optimization, in the performing optimization of the extracted data; its action is an example for correcting the links in data type of HTML/CSS/JavaScript, etc., for allowing displaying, and even recompiled the code locally (sec. 3.2.5, p. 31). In the correcting the links, Eilers provides the reconstruct the code so that it would improve the traffic (as seen in the title of the reference)
 Bachmann discloses, performing optimization (See Bachmann, abstract “...thereby significantly reducing the size of each data packet”. And see Fig. 30, packets of ‘before’ and ‘after’ by performing size optimization).
It would be obvious to an ordinary of skills before the effective filing to combine the correction links as data in data-packets of Eilers with the optimization of data in a data packet of Bachmann. The combination is as the matters of data in the data packet causing data traffic issues and the issues are resolvable with availabilities and with packet data-structure conformity requirement.

As per Claim 2: Regarding,
2. The method according to claim 1,
wherein the in the identifying, the extracted data is identified as executable code for executing the application executable in the web browser at the external device (See Figure 1, p. 3 in Eilers for extract and identify, and p. 27, an Example of re-linked HTML and CSS links, with the code as executing the application in the browser of Figure 9), and
wherein in the performing optimization, the optimization is performed on the executable code to reduce a size of the executable code.
(Note: There is no disclose of how an executable code is reduce in size by the application.
 It should be noted that reduce size of an application involving the recompiling, where the Bachmann shows meaningful optimization with size reduce (in Abstract, and Figure 30) as in combining with this performing in claim 1)  .

As per Claim 3: Regarding,
3. The method according to claim 2,
wherein in the identifying, a programming language of the executable code is identified, and
(See in Eilers with the code HTML and CSS original Links in sec. 3.2.3, p. 25)
wherein in the performing optimization, the optimization is performed on the executable code to reduce the size of the executable code based on the programming language of the executable code.
See in Eilers with the code re-linked HTML and CSS links in p. 29.
Though Eilers does not mention the correction of relink as optimization, the relink appears relied the size of the HTML and CSS links.
With further in view of Bachmann for reducing the size of packet as packet optimization in Figure 30 to improve traffic,
It would be obvious to an ordinary of skills before the effective filing of the application to further include the optimization of data packet in size reducing of Bachmann to modify the code as is the HTML and CSS links in Eilers with the removal of other unnecessary tags, texts, within the code, where with these of the code even if in the HTML they would never be rendered by browser’s execution. Such removal would be recognized by users and it reduces the size of the code.

As per Claim 4: Regarding,
4. The method according to claim 1,
wherein the in the identifying, the extracted data is identified as executable code for executing the application executable in the web browser at the external device
(See Eilers, data as the HTML and CSS links and the web browser as in sec. 3.2.3, pages 25-29), and wherein in the performing optimization, the optimization is performed on the executable code to increase performance of the executable code.
(See as given in claim 1 with the combining of Bachmann)

As per Claim 5: Regarding,
5. The method according to claim 4,
wherein in the identifying, a programming language of the executable code is identified
(See Eilers, data as the HTML and CSS links and the web browser as in sec. 3.2.3, pages 25-29), and wherein in the performing optimization, the optimization is performed on the executable code to increase the performance of the executable code based on the programming language of the executable code (See as given in claim 1 with the combining of Bachmann).

As per Claim 6: Regarding,
6. The method according to claim 1,
wherein the in the identifying, the extracted data is identified as a resource for data exchange between the application executable in the web browser at the external device and an application executed at the server,
(See Eilers, data as the HTML and CSS links and the web browser as in sec. 3.2.3, pages 25-29, and CSS is  a resource in data exchange ),
wherein in the performing optimization, the optimization is performed on the resource for data exchange to reduce a size of the resource for the data exchange  (See as given in claim 1 with the combining of Bachmann).

As per Claim 7: Regarding,
7. The method according to claim 1,
wherein the in the identifying, the extracted data is identified as a resource for use with the application executable in the web browser at the external device at the external device
(See Eilers in Figure 1, identifying and extracted; and in sec. 3.2.3, pages 25-29 the HTML code, i.e. the extracted data as the HTML and CSS links and see the web browser in these pages, where CSS is a resource for use),
wherein in the performing optimization, the optimization is performed on the resource for data exchange to reduce a size of the resource (See as given in claim 1 with the combining of Bachmann).

As per Claim 8: Regarding,
8. A networking device for performing the method for optimization of data according to claim 1 (See Claim 1, and the referred to Chapter 4, in p. 33, with a valid network device in the last line of the page, this valid device is used for testing). 

As per Claim 9: Regarding,
9. A method for optimization of data by a server, the method comprising:
receiving, from a networking device, a data packet including data related to an application executable in the web browser at the external device;
(See rationale addressed in claim 1 recited with ‘receiving…’)
performing an action to obtain data based on the data related to an application executable in the web browser at the external device; identifying a type of the obtained data;
(See rationale addressed in claim 1 recited with ‘extracting…’, and ‘identifying…’)
performing optimization of the obtained data based on the identified type of the obtained data and generating optimized data based on the optimization;
(See rationale addressed in claim 1 recited with ‘performing…’)
constructing a data packet to include the optimized data; and
transmitting, to the networking device, the constructed data packet.
(See rationale addressed in claim 1 recited with ‘reconstructing …’ and ‘transmitting…’)


As per Claim 10: Regarding,
10. The method according to claim 9, wherein the action to obtain data is retrieving data from a storage based on the data related to the application executable in the web browser at the external device.
(See Eilers referred to web browser cache, such as in p. 34)

As per Claim 11: Regarding,
11. The method according to claim 9, wherein the action to obtain data is executing a server-side application and generating, using the server-side application, data based on the data related to the application executable in the web browser at the external device.
(See Eilers, referred to Figure 7, client request/server response)
 
As per Claim 12: Regarding,
12. The method according to claim 9,
wherein the in the identifying, the obtained data is identified as executable code for executing the application executable in the web browser at the external device, and
wherein in the performing optimization, the optimization is performed on the executable code to reduce a size of the executable code.
(See rationale addressed in claim 2 above)

As per Claim 13: Regarding,
13. The method according to claim 12,
wherein in the identifying, a programming language of the executable code is identified, and
wherein in the performing optimization, the optimization is performed on the executable code to reduce the size of the executable code based on the programming language of the executable code.
(See rationale addressed in claim 3 above)

As per Claim 14: Regarding,
14. The method according to claim 9, wherein
wherein the in the identifying, the obtained data is identified as executable code for executing the application executable in the web browser at the external device, and
wherein in the performing optimization, the optimization is performed on the executable code to increase performance of the executable code.
(See rationale addressed in claim 4 above)

As per Claim 15: Regarding,
15. The method according to claim 14,
wherein in the identifying, a programming language of the executable code is identified, and
wherein in the performing optimization, the optimization is performed on the executable code to increase the performance of the executable code based on the programming language of the executable code.
(See rationale addressed in claim 5 above)

As per Claim 16: Regarding,
16. The method according to claim 9,
wherein the in the identifying, the obtained data is identified as a resource for data exchange between the application executable in the web browser at the external device and an application executed at the server,
wherein in the performing optimization, the optimization is performed on the resource for data exchange to reduce a size of the resource for the data exchange.
(See rationale addressed in claim 6 above)

As per Claim 17: Regarding,
17. The method according to claim 9,
wherein the in the identifying, the obtained data is identified as a resource for use with the application executable in the web browser at the external device at the external device
wherein in the performing optimization, the optimization is performed on the resource for data exchange to reduce a size of the resource.
(See rationale addressed in claim 7 above)

As per Claim 18: Regarding,
18. A server for performing the method for optimization of data according to claim 9.
(See rationale addressed for claim 9)

As per Claim 19: Regarding,
19. A method for optimization of data by a networking device, the method comprising:
receiving, from an electronic device, a data packet including data for use with an application executable in a web browser at the external device;
(See rationale addressed in claim 1 recited with ‘receiving…’)
extracting data from the data packet; identifying a type of the extracted data;
(See rationale addressed in claim 1 recited with ‘extracting…’, and ‘identifying…’)
performing optimization of the extracted data based on the identified type of the extracted data and generating optimized data based on the optimization;
(See rationale addressed in claim 1 recited with ‘performing…’)
reconstructing the data packet to include the optimized data; and transmitting, to a server, the reconstructed data packet.
(See rationale addressed in claim 1 recited with ‘reconstructing …’ and ‘transmitting…’)

As per Claim 20: Regarding,
20. A networking device for performing the method for optimization of data according to claim 19 (See rationale addressed for claim 20).




Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
March 25, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191